On August 7, 1952, petitioner (union) and respondent (employer) stipulated, among other things, that one Pagan (an employee) be “reinstated” in respondent’s screw driver department “ on probation ” and that, if respondent claimed that Pagan’s production average in that department fell below a certain standard, the matter was to be submitted to arbitration, the named arbitrator being given authority to “determine how the dispute should be resolved”, and the award to be binding upon both parties. By notice dated December 18, 3952, respondent demanded arbitration of the issue: “ Shall the employer have the right to discharge “ * * Pagan for failure to comply with the provisions” of the stipulation *908of August 7, 1952. Petitioner appeals from an order denying a motion to stay arbitration and directing that the dispute be submitted to arbitration in accordance with the stipulation of August 7, 1952. Order affirmed, without costs. The stipulation of August 7, 1952, does not show an intention to impose limitations upon the authority of the arbitrator. It is within the province of the arbitrator to determine how the dispute should be resolved if he finds that Pagan failed to comply with the standards required in the stipulation, whether by transfer of Pagan to another department, by discharge, or other disposition. Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.